         Case 1:20-cv-01454-CRC Document 32 Filed 03/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
 MAAZ QURESHI, MATTHEW RABINOWITZ,                     )
 and DANISH ARIF, individually and on behalf of        )
 all others similarly situated,                        )   Civ. Action No. 1:20-cv-01141-CRC
                                                       )   Civ. Action No. 1:20-cv-01454-CRC
                               Plaintiffs,             )   Civ. Action No. 1:20-cv-01555-CRC
                                                       )
                       v.                              )
                                                       )
AMERICAN UNIVERSITY,                                   )
                                                       )
                               Defendant.              )
                                                       )
                                                       )

         DEFENDANT’S SIXTH NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant American University provides this submission to notify the Court of the

decision in Zagoria v. New York University, No. 20-cv-03610-GBD-SLC, Dkt. 70 (S.D.N.Y.

March 17, 2021) (attached as Exhibit A), which bears on the issues in American’s pending

motion to dismiss.

       Zagoria dismissed claims filed against New York University, holding that the “[p]laintiff

has failed to sufficiently specify the contractual promises” upon which NYU was supposedly

obligated to provide in-person education. Ex. A at 7. The court considered and rejected the

plaintiff’s argument that such a promise arose from NYU’s marketing and recruitment materials

or its course descriptions because none of those materials contained “any express language

promising the ‘certain specified service’ of in-person classes.” Id. at 7-8. The same is true

here—Plaintiffs’ complaint here contains no alleged statements from American, expressly

indicating that courses would be taught exclusively in-person. MTD 6-11; MTD Reply 2-6. The

Zagoria court also concluded that NYU was not required to provide separate online and in-



                                                 1
         Case 1:20-cv-01454-CRC Document 32 Filed 03/19/21 Page 2 of 2




person courses simply because it had previously done so. “The presentation of different

instruction options is not an express promise that NYU will be limited in the future from

changing instruction modalities” and contract claims cannot arise solely from “‘an implied

promise’ based on the nature of [the p]laintiff’s [prior] dealings with the school.” Ex. A at 9.

That reasoning applies with equal force to American, which cannot be contractually bound to

provide in-person instruction solely due to supposed history and custom. MTD 9-10, 11; MTD

Reply 4-5, 6. Separately, the court held that the plaintiff’s unjust enrichment could not proceed

because an express contract exists between the parties, exactly what American has argued before

this Court. Ex. A at 9-11; MTD 21; MTD Reply 16-17.



Dated: March 19, 2021                         Respectfully submitted,


                                              /s/ Alan E. Schoenfeld
                                              Alan E. Schoenfeld (admitted pro hac vice)
                                              WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              New York, NY 10007
                                              (212) 937-7294
                                              alan.schoenfeld@wilmerhale.com

                                              Bruce M. Berman (#333948)
                                              WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                              1875 Pennsylvania Avenue NW
                                              Washington, DC 20006
                                              (202) 663-6173
                                              bruce.berman@wilmerhale.com

                                              Attorneys for Defendant American University




                                                 2
